DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 7/2/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1-7 and 9-12 are pending.

Information Disclosure Statement
The information disclosure statement filed 7/2/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  EP-1773884 and EP-2195023 were not considered because there was no copy of the EP document submitted.  While applicants did provide a single page of each EP document indicating the WO equivalent, applicants did not provide the WO equivalent.  All other references have been considered and an initialed copy of the PTO-1449 is enclosed.
Withdrawal of Rejections/Objections
	The objection to the specification is withdrawn in view of the amendment to the specification.
	The rejection of claims 9-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph, is withdrawn in view of the amendment to the claims.

    PNG
    media_image1.png
    78
    749
    media_image1.png
    Greyscale
.  Specifically, while R1 (in the reference) is L-#1 (para. 202) and L is as defined in para 558-561, the only compound of L that is close to applicant’s linker is  –(CO)m-L1-L2 and while –(CO)m-L1 reads on -C(=O)-NH-CH2-CH2-NH as per page 29, first column, line 6, L2 does not read on -(D-Glu)-(Gly)-C(=0)- (C2H3AK)-COOH.  Thus, the rejection over Lerchen WO 2015/096982 is withdrawn.
The rejection of claims 1-3, 7 and 9-11 under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2015/096982 (English equivalent is US 2016/0346402 and the rejection will refer to passages in the US document) is withdrawn in view of the reasons stated in the previous paragraph and applicant’s arguments.
The rejection of claims 1-3, 7 and 9-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, 15-18, 20-23, 28, 30-33, 36, 48 and 52-54 of copending Application No. 15739111 (reference application) is withdrawn in view of applicant’s arguments.
The rejection of claims  1-3, 7 and 9-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, 13-14 of US Patent No. 10022453 is withdrawn in view of applicant’s arguments.
The rejection of claims 1-3, 7 and 9-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33, 35-36 and 42-43 of copending 
The rejection of claims 1-3, 7 and 9-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-24, 26, 28-29, 35 and 37-39 of copending Application No. 16472634 (reference application) is withdrawn in view of applicant’s arguments.
	
Response to Arguments

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 9-11 remain rejected under 35 U.S.C. 102a1 as being anticipated by Lerchen et al WO 2016/207089 (published 12/29/2016, priority to 6/22/2015) (English equivalent is US 2018/0169256 and the rejection will refer to passages in the US document).  The reasons for this rejection are of record in the non-final action mailed 4/5/21.

Applicant argues that the instant set of claims has priority to the foreign priority document filed 12/21/2016.  As stated in the rejection, and reiterated here, “Applicant cannot rely upon the certified copy of the foreign priority application to overcome the 102a1 portion of this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.”




Claim(s) 1-3, 7 and 9-11 remain rejected under 35 U.S.C. 102a1 or 102a2 as being anticipated by Lerchen et al WO 2017/162663 (published 9/28/17, priority to 3/24/16)  or CA 3 018 630 (published 9/28/17, priority to 3/24/16).  The CA document is the English equivalent of the WO document and the rejection will refer to passages in the CA document).  The reasons for this rejection are of record in the non-final action mailed 4/5/21.
Please note: in view of the common ownership statement under 35 U.S.C. 102(b)(2)(C), the 102a2 portion of the rejection is withdrawn.
Applicant argues that the instant set of claims has priority to the foreign priority document filed 12/21/2016.  As stated in the rejection, and reiterated here, “Applicant cannot rely upon the certified copy of the foreign priority application to overcome the 102a1 portion of this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7 and 9-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2016/207089 (published 12/29/2016, priority to 6/22/2015) (English equivalent is US 2018/0169256 and the rejection will refer to passages in the US document).  The reasons for this rejection are of record in the non-final action mailed 4/5/21.
	Applicant’s arguments have been addressed above.


Claim(s) 1-3, 7 and 9-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2017/162663 (published 9/28/17, priority to 3/24/16)  or CA 3 018 630 (published 9/28/17, priority to 3/24/16).  The CA document is the English equivalent of the WO document and the rejection will refer to passages in the CA document). The reasons for this rejection are of record in the non-final action mailed 4/5/21.
	Applicant’s arguments have been addressed above.

Allowable Subject Matter
Claims 4-6 and 12 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant argues that in view of the arguments, all pending claims are allowable.  For the reasons set forth above, all pending claims are not allowable.

Conclusion
                                                                                                                                                                                                    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643